Citation Nr: 1037306	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether the character of the appellant's discharge is a bar to 
Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The appellant had active service from March 1979 to May 1983.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 administrative decision of the Buffalo, 
New York, Regional Office which determined that the appellant's 
under other than honorable conditions discharge from a period of 
active service from March 12, 1979, to May 18, 1983, constituted 
a bar to Department of Veterans Affairs (VA) benefits.  In 
February 2008, the Board remanded the appellant's claim to the RO 
so that he could be afforded a hearing before a Veterans Law 
Judge sitting at the RO.  

The appellant was scheduled for the requested hearing.  He 
subsequently failed to report for the scheduled hearing.  In 
April 2010, the Board remanded the appeal to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on his part.  


REMAND

In a June 2005 written statement, the appellant advanced that "I 
truly suffered from mental illness/disorder while on active 
duty."  In his January 2006 Appeal to the Board (VA Form 9), the 
appellant clarified that "the character of my discharge should 
have been under a 'medical condition disability' which 
contributed heavily to my behavior and as the resultant UA/AWOL 
record supports."  

The appellant's service personnel records indicate that he was 
given a discharge under other than honorable conditions by reason 
of misconduct which included being absent without leave on nine 
separate occasions totaling approximately 260 days.  The 
appellant's service treatment records reflect that he was seen 
for psychiatric symptoms including emotional problems, 
situational anxiety, and possible suicidal thoughts.  An April 
2004 psychological evaluation from R. W. W., Ph. D., conveys that 
the appellant was diagnosed with a mixed type (somatic and 
persecutory) delusional disorder.  

In order to qualify for VA benefits, a claimant must be a 
"veteran."  A veteran is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2009).  However, if it is established that person was 
insane at the time of the commission of an offense leading to a 
person's court-martial, discharge, or resignation, such person 
shall not be precluded from receiving VA benefits.  38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2009).  For VA 
purposes, an insane person is an individual who, while not 
mentally defective or constitutionally psychopathic, except when 
a psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a) (2009); see Zang v. Brown, 8 Vet. 
App. 246, 253 (1995).  Although insanity need not be causally 
connected to the misconduct that led to the discharge, it must be 
concurrent with that misconduct and requires competent medical 
evidence to establish a diagnosis.  See Beck v. West, 13 Vet. 
App. 535, 539 (2000).  When determining whether an appellant was 
insane at the time of a committed offense, the VA will "base its 
decision on all the evidence procurable relating to the period 
involved." 38 C.F.R. § 3.354(b) (2009). 

In reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has directed that the VA's 
duty to assist the appellant includes affording him a psychiatric 
evaluation which addresses the appellant's mental state "during 
the time frame surrounding the commission" of the offenses for 
which he was given the under other than honorable conditions 
discharge that constitutes the current potential bar to VA 
benefits.  Gardner v. Shinseki, 22 Vet. App. 415, 422-23 (2009).  
While the appellant is not competent to diagnose his mental 
condition, he may be competent to describe symptoms similar to 
those that led to his currently diagnosed psychiatric disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The appellant has not been afforded a VA psychiatric examination 
to determine his mental state at the time of his commission of 
the multiple offenses for which he was given an under other than 
honorable conditions discharge.  In light of the above cited 
authorities, the appeal must be again remanded to the RO in order 
to afford him a psychiatric examination.  

In addition, the Board notes that the RO attempted to obtain in 
November 2004, without success, records from SUNY Plattsburgh and 
Dr. Miller with Appletree Bay Medical Center.  The claims folder 
does not reflect that any additional attempts to retrieve the 
evidence were undertaken or that the appellant was notified of 
the inability to obtain records pursuant to 38 C.F.R. § 3.159(e).  
This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take any appropriate 
action to obtain records from SUNY 
Plattsburgh and Dr. Miller with Appletree 
Bay Medical Center and if the attempts are 
unsuccessful, notify the appellant pursuant 
to 38 C.F.R. § 3.159(e).  

2.  After the above development is 
complete, schedule the appellant for a VA 
examination to address which addresses the 
appellant's mental state during the time 
frame surrounding his multiple inservice 
periods of absence without leave.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether the appellant exhibited during 
the relevant inservice time periods "a more 
or less prolonged deviation from his normal 
method of behavior; interfered with the 
peace of society; or so departed (become 
antisocial) from the accepted standards of 
the community to which by birth and 
education he belonged as to lack the 
adaptability to make further adjustment to 
the social customs of the community in 
which he resided."  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the issue of whether 
the character of the appellant's discharge 
is a bar to VA benefits.  If the benefits 
sought on appeal remain denied, the 
appellant and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The appellant should be given the 
opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

